DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specifically, applicant has taken a portion of the limitations previously presented in claim 6 and added them to claim 1. Furthermore, applicant did not include the limitations of claim 5. As such, applicant has presented a claim with a scope not previously considered. The Office has updated the rejection accordingly. Furthermore, applicant has changed the dependence and scope of claim 6. Accordingly, claim 6 is no longer objected too and has been rejected below. 
Applicant's arguments filed 09/08/2021 have been fully considered but they are not persuasive. On pages 11-12 of the response, applicant contends new claim 13 is allowable. Specifically, applicant contends the rejection of previous claim 5 was improper because “Shakuda…describes the electric resistance of a transparent film 9…is larger than or equal to that of a transparent electrode 8”. The Office does not find anything in Shakuda that limits the resistance of layer 9 to be larger than or equal to .
Applicant’s arguments with respect to claims 14-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specifically, applicant has amended the claim to require a specific shape not taught by Hirao. However, this shape is common in the art. The rejection has been updated based on the amended language. 

Election/Restrictions
Applicant’s election without traverse of Group I and Species B in the reply filed on 05/07/2021 is acknowledged.
Claims 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/07/2021.

Priority
This application was filed on 02/05/2020 and claims priority to provisional U.S. Application 62/802,133 filed 02/06/2019. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

s 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Murayama (WO 2018083896 A1)1, hereafter Murayama, in view of Hirao (US 20160126699 A1), hereafter Hirao, in further view of Shakuda (US 2011/0121337 A1), hereafter Shakuda, in further view of Kinoshita (US 6327413 B1), hereafter Kinoshita. 
Regarding claim 1, Murayama discloses a semiconductor laser element (Title, Figs. 3, 8, and 9; Title, Figs. 3, 8, and 9) comprising: a substrate ([0032]; [0066]); a first-conductivity-type semiconductor layer that is formed on the substrate (Element 101, [0030]; Element 101, [0064]); a light-emitting layer that is formed on the first-conductivity-type semiconductor layer (Element 103, [0030]; Element 103, [0064]); a second-conductivity-type semiconductor layer that is formed on the light-emitting layer (Element 102, [0030]; Element 102, [0064]) and includes a protrusion in a strip form (Element 151, [0030]; Element 151, [0064]); a transparent conductive layer that is formed on the protrusion of the second-conductivity-type semiconductor layer (Element 104, [0030]; Element 104, [0074]); a protective layer that is formed on the transparent conductive layer and has conductivity (Element 201, [0069], Element 201, [0105]); a dielectric film that covers side surfaces of the protrusion of the second-conductivity-type semiconductor layer, side surfaces of the transparent conductive layer, and side surfaces of the protective layer (Fig. 9 element 105, [0083]; Fig. 9 element 105, [0019]); and an upper electrode that is formed on the protective layer (Element 106, [0098]; Element 106, [0105]), wherein a whole of an upper surface of the transparent conductive layer is covered by the protective layer (Fig. 9 elements 201 and 104, [0069], [0073]; Fig. 9 elements 201 and 104, [0105], [0108]). Murayama does not explicitly disclose part of an upper surface of the protective layer is covered by the dielectric film; the transparent conductive layer includes a first transparent conductive layer and a second transparent conductive layer that is formed on the first transparent conductive layer, and the first transparent 
Regarding claim 2, Hirao further discloses an end of the upper surface of the layers on the protrusion is covered by the dielectric film (Fig. 1A elements 14 and 15 and Fig. 2 elements 14 and 15 at 14a). The advantage, as is known in the art, is to prevent facet damage due to current flow near the facet. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Murayama with an end of the upper surface of the protection layer is covered by the dielectric film as disclosed by Hirao in order to shape the current injection region to avoid degradation of the laser in areas that are susceptible to degradation due to current flow.
Regarding claim 3, Murayama appears to implicitly disclose a refractive index of the transparent conductive layer with respect to light emitted from the light-emitting layer is lower than a refractive index of the second-conductivity-type semiconductor layer with respect to the light emitted from the light-emitting layer (Implicit based on the materials disclosed at [0034] and [0038]; Implicit based on the materials disclosed at [0068] and [0072]).
Regarding claim 5, Murayama in view of Hirao in further view of Shakuda in further view of Kinoshita do not explicitly disclose the second transparent conductive layer has an electrical resistance lower than an electrical resistance of the first transparent conductive layer. However, Shakuda discloses a first transparent conductive layer (Fig. 7 element 8) and a second transparent conductive layer that is formed on the first transparent conductive layer (Fig. 7 element 9), and optimizing the conductivity of the second transparent conductive layer ([0050]) in order to confine the light ([0059]) and as is known in the art to reduce the resistance of the device. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Murayama in view of Hirao in further view of Shakuda in further view of Kinoshita with optimizing the second transparent conductive layer has an electrical resistance lower than an electrical resistance of the first transparent conductive layer, since Shakuda discloses optimizing the conductivity of the second electrode and it is known in the art to optimize the conductivity in order to reduce the overall resistance of the device and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 6, Shakuda further discloses the first transparent conductive layer and the second transparent conductive layer are made from ITO, ZnO, AZO, GZO, IZO, FTO, or ATO ([0051] discloses the first layer may be ITO or ZnO and the second layer “may be made of a same transparent conductive material as the transparent electrode 8”). 
Regarding claim 7, Murayama discloses the protective layer is made from metal ([0069]; [0105]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Murayama in view of Hirao in further view of Shakuda in further view of Kinoshita, as applied to claim 1 above, in further view of Kasugai et al. (US 2014/0023103 A1), hereafter Kasugai.
Regarding claim 3, Murayama appears to implicitly disclose a refractive index of the transparent conductive layer with respect to light emitted from the light-emitting layer is lower than a refractive index of the second-conductivity-type semiconductor layer with respect to the light emitted from the light-emitting layer, as is outlined above. If it is found that Murayama does not implicitly disclose this recitation, Murayama in view of Hirao in further view of Shakuda in further view of Kinoshita do not explicitly disclose a refractive index of the transparent conductive layer with respect to light emitted from the light-emitting layer is lower than a refractive index of the second-conductivity-type semiconductor layer with respect to the light emitted from the light-emitting layer. However, Kasugai discloses a refractive index of the transparent conductive layer with respect to light emitted from the light-emitting layer is lower than a refractive index of the second-conductivity-type semiconductor layer with respect to the light emitted from the light-emitting layer (Fig. 3 Structure F)2. The advantage is to obtain better light confinement at the same level of waveguide loss thereby improving current-voltage characteristics without reducing the current-light output characteristics ([0081]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Murayama in view of Hirao in further view of Shakuda in further view of Kinoshita with a refractive index of the transparent conductive layer with respect to light emitted from .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Murayama in view of Hirao in further view of Shakuda in further view of Kinoshita, as applied to claim 1 above, in further view of Tanaka et al. (US 20120213242 A1), hereafter Tanaka.
Regarding claim 4, Murayama in view of Hirao in further view of Shakuda in further view of Kinoshita do not explicitly disclose a refractive index of the second transparent conductive layer with respect to light emitted from the light-emitting layer is lower than a refractive index of the first transparent conductive layer with respect to the light emitted from the light-emitting layer. However, Tanaka discloses a first transparent conductive layer (Fig. 4 element 21) and a second transparent conductive layer that is formed on the first transparent conductive layer (Fig. 4 element 22), where the first transparent conductive layer is ITO ([0147]; The Office notes that typical refractive index for ITO is approximately 2.1), the second transparent conductive layer is MgZnO ([0148]; The Office notes that typical refractive index for MgZnO with Mg less than 50% is less than 1.5) and optimizing the refractive index of the second transparent conductive layer ([0148]) in order to better confine the light between the upper clad and n-type clad ([0030]).  Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Murayama in view of Hirao in further view of Shakuda in further view of Kinoshita with the transparent conductive layer includes a first transparent conductive layer and a second transparent conductive layer that is formed on the first transparent conductive layer, and a refractive index of the second transparent conductive layer with respect to light emitted from the light-emitting layer is lower than a refractive In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Murayama in view of Hirao in further view of Shakuda in further view of Kinoshita, as applied to claim 1 above, in further view of Bour et al. (US 2010/0074292 A1), hereafter Bour.
Regarding claim 8, Murayama in view of Hirao in further view of Shakuda in further view of Kinoshita do not explicitly disclose the protective layer has higher reflectivity than reflectivity of the upper electrode with respect to a wavelength of light emitted from the light-emitting layer. However, Bour discloses the protective layer has higher reflectivity than reflectivity of the upper electrode with respect to a wavelength of light emitted from the light-emitting layer (Fig. 13 elements Ag and Au; [0051]). The advantage is to reduce modal loss ([0036]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Murayama in view of Hirao in further view of Shakuda in further view of Kinoshita with the protective layer has higher reflectivity than reflectivity of the upper electrode with respect to a wavelength of light emitted from the light-emitting layer as disclosed by Bour in order to reduce modal loss.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Murayama in view of Hirao in further view of Shakuda.
Regarding claim 13, Murayama discloses a semiconductor laser element (Title, Figs. 3, 8, and 9; Title, Figs. 3, 8, and 9) comprising: a substrate ([0032]; [0066]); a first-conductivity-type semiconductor Element 101, [0064]); a light-emitting layer that is formed on the first-conductivity-type semiconductor layer (Element 103, [0030]; Element 103, [0064]); a second-conductivity-type semiconductor layer that is formed on the light-emitting layer (Element 102, [0030]; Element 102, [0064]) and includes a protrusion in a strip form (Element 151, [0030]; Element 151, [0064]); a transparent conductive layer that is formed on the protrusion of the second-conductivity-type semiconductor layer (Element 104, [0030]; Element 104, [0074]); a protective layer that is formed on the transparent conductive layer and has conductivity (Element 201, [0069], Element 201, [0105]); a dielectric film that covers side surfaces of the protrusion of the second-conductivity-type semiconductor layer, side surfaces of the transparent conductive layer, and side surfaces of the protective layer (Fig. 9 element 105, [0083]; Fig. 9 element 105, [0019]); and an upper electrode that is formed on the protective layer (Element 106, [0098]; Element 106, [0105]), wherein a whole of an upper surface of the transparent conductive layer is covered by the protective layer (Fig. 9 elements 201 and 104, [0069], [0073]; Fig. 9 elements 201 and 104, [0105], [0108]). Murayama does not explicitly disclose part of an upper surface of the protective layer is covered by the dielectric film; and the transparent conductive layer includes a first transparent conductive layer and a second transparent conductive layer that is formed on the first transparent conductive layer, and the second transparent conductive layer has an electrical resistance lower than an electrical resistance of the first transparent conductive layer. However, Hirao discloses an upper surface of the layers on the protrusion are covered by a dielectric film (Fig. 1C element 15, [0099]). The advantage is to shape the current injection region to avoid degradation of the laser in areas that are susceptible to degradation due to current flow ([0109]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Murayama with part of an upper surface of the protective layer is covered by the dielectric film as disclosed by Hirao in order to shape the current injection region to avoid degradation of the laser in areas that are susceptible to degradation due to current flow. The In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Murayama in view Inoue et al. (US 20090323750 A1), hereafter Inoue.
Regarding claim 14, Murayama discloses a semiconductor laser element (Title, Figs. 3, 8, and 9; Title, Figs. 3, 8, and 9) comprising: a substrate ([0032]; [0066]); a first-conductivity-type semiconductor layer that is formed on the substrate (Element 101, [0030]; Element 101, [0064]); a light-emitting layer that is formed on the first-conductivity-type semiconductor layer (Element 103, [0030]; Element 103, [0064]); a second-conductivity-type semiconductor layer that is formed on the light-emitting layer (Element 102, [0030]; Element 102, [0064]) and includes a protrusion in a strip form (Element 151, [0030]; Element 151, [0064]); a transparent conductive layer that is formed on the protrusion of the second-conductivity-type semiconductor layer (Element 104, [0030]; Element 104, [0074]); a protective layer that is formed on the transparent conductive layer and has conductivity (Element 201, [0069], Element 201, [0105]); a dielectric film that covers side surfaces of the protrusion of the second-conductivity-type semiconductor layer, side surfaces of the transparent conductive layer, and side surfaces of the protective layer (Fig. 9 element 105, [0083]; Fig. 9 element 105, [0019]); and an upper electrode that is formed on the protective layer (Element 106, [0098]; Element 106, [0105]), wherein a whole of an upper surface of the transparent conductive layer is covered by the protective layer (Fig. 9 elements 201 and 104, [0069], [0073]; Fig. 9 elements 201 and 104, [0105], [0108]); the dielectric film has an opening in which the upper surface of the protective layer is electrically connected with the upper electrode (Fig. 9 elements 201 and 106), and the opening has only two long sides and two short sides in plan view (Figs. 1 and 2 show the strip region 151 has only two long sides and two short sides in plan view). Murayama does not explicitly disclose part of an upper surface of the protective layer is covered by the dielectric film. However, Inoue discloses an upper surface of the layers on the protrusion are covered by a dielectric film (Fig. 43 and 45 show a portion of 103 over the protrusion) and the dielectric film has an opening in which the upper surface of the protective layer is electrically connected with the upper electrode, and the opening has only two long sides and two short sides in plan view (Fig. 44 element 44 and 45 element 304 in the depressed area). The advantage, as is known in the art, is to 
Regarding claim 15, Inoue further discloses an end of the upper surface of the layers on the protrusion is covered by the dielectric film (Fig. 43 and 45 show a portion of 103 over the protrusion at the facet). 
Regarding claim 16, Murayama appears to implicitly disclose a refractive index of the transparent conductive layer with respect to light emitted from the light-emitting layer is lower than a refractive index of the second-conductivity-type semiconductor layer with respect to the light emitted from the light-emitting layer (Implicit based on the materials disclosed at [0034] and [0038]; Implicit based on the materials disclosed at [0068] and [0072]).
Regarding claim 20, Murayama discloses the protective layer is made from metal ([0069]; [0105]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Murayama in view of Inoue, as applied to claim 14 above, in further view of Kasugai.
Regarding claim 16, Murayama appears to implicitly disclose a refractive index of the transparent conductive layer with respect to light emitted from the light-emitting layer is lower than a refractive index of the second-conductivity-type semiconductor layer with respect to the light emitted from the light-emitting layer, as is outlined above. If it is found that Murayama does not implicitly disclose this recitation, Murayama in view of Inoue do not explicitly disclose a refractive index of the transparent conductive layer with respect to light emitted from the light-emitting layer is lower than a 3. The advantage is to obtain better light confinement at the same level of waveguide loss thereby improving current-voltage characteristics without reducing the current-light output characteristics ([0081]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Murayama in view of Inoue with a refractive index of the transparent conductive layer with respect to light emitted from the light-emitting layer is lower than a refractive index of the second-conductivity-type semiconductor layer with respect to the light emitted from the light-emitting layer as disclosed by Kasugai in order to obtain better light confinement at the same level of waveguide loss thereby improving

Claim 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Murayama in view of Inoue, as applied to claim 14 above, in further view of Tanaka.
Regarding claim 17, Murayama in view of Inoue do not explicitly disclose the transparent conductive layer includes a first transparent conductive layer and a second transparent conductive layer that is formed on the first transparent conductive layer, and a refractive index of the second transparent conductive layer with respect to light emitted from the light-emitting layer is lower than a refractive index of the first transparent conductive layer with respect to the light emitted from the light-emitting layer. However, Tanaka discloses a first transparent conductive layer (Fig. 4 element 21) and a second transparent conductive layer that is formed on the first transparent conductive layer (Fig. 4 element 22), In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 18, Murayama in view of Inoue do not explicitly disclose the transparent conductive layer includes a first transparent conductive layer and a second transparent conductive layer that is formed on the first transparent conductive layer. However, Tanaka discloses a first transparent conductive layer (Fig. 4 element 21) and a second transparent conductive layer that is formed on the first transparent conductive layer (Fig. 4 element 22). The advantage is to provide good optical confinement with lower electrical resistance ([0152]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Murayama in view of Inoue with the transparent conductive layer includes a first transparent conductive layer and a second transparent conductive layer that is formed on the first transparent conductive layer as disclosed by Tanaka in order to provide good optical confinement with lower electrical resistance.
19 is rejected under 35 U.S.C. 103 as being unpatentable over Murayama in view of Inoue in further view of Tanaka, as applied to claim 14 above, in further view of Kinoshita.
Regarding claim 19, Tanaka further discloses the first transparent conductive layer and the second transparent conductive layer are made from ITO, ZnO, AZO, GZO, IZO, FTO, or ATO ([0149] discloses ITO for the first film and ZnO for the second film) and controlling the optical and electrical properties of the films in order to achieve the desired optical confinement and electrical resistivity ([0146]-[0149] and [0152]). Murayama in view of Inoue in further view of Tanaka do not explicitly disclose the first transparent conductive layer contains more oxygen than the second transparent conductive layer. However, Kinoshita discloses controlling the oxygen concentration of transparent conductive oxides to control the optical and electrical properties (col. 2 ll. 42-52). The advantage is achieve the desired transparency and conductivity (col. 2 ll. 42-52). Accordingly, it would have been obvious to a person of ordinary skill in the art to further modify Murayama Inoue in further view of Tanaka with the first transparent conductive layer contains more oxygen than the second transparent conductive layer, since Tanaka discloses optimizing the layers to achieve the desired electrical and optical properties and Kinoshita discloses oxygen concentration in transparent conductive oxides may be controlled as a means of achieving the desired transparency and conductivity. Furthermore, the Court has held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success requires only ordinary skill in the art. Here, there are three potential solutions: 1) the first layer may have more oxygen than the second layer; 2) the first and second layer may have equal amounts of oxygen; or the first layer may have less oxygen than the second layer. Furthermore, each of these solutions is predictable, because the art recognizes that oxygen concentration controls properties of the layer in a known way. Finally, there is a reasonable expectation of success for each solution, because the art recognizes the need to balance the properties of the layers to achieve the desired effects. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Murayama in view of Inoue, as applied to claim 14 above, in further view of Bour.
Regarding claim 21, Murayama in view of Inoue do not explicitly disclose the protective layer has higher reflectivity than reflectivity of the upper electrode with respect to a wavelength of light emitted from the light-emitting layer. However, Bour discloses the protective layer has higher reflectivity than reflectivity of the upper electrode with respect to a wavelength of light emitted from the light-emitting layer (Fig. 13 elements Ag and Au; [0051]). The advantage is to reduce modal loss ([0036]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Murayama in view of Inoue with the protective layer has higher reflectivity than reflectivity of the upper electrode with respect to a wavelength of light emitted from the light-emitting layer as disclosed by Bour in order to reduce modal loss.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441.  The examiner can normally be reached on Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Min Sun Harvey can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/Joshua King/Primary Examiner, Art Unit 2828                                                                                                                                                                                                        12/18/2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US20190393679A1 is the national stage entry of the cited application. The Office has provided citations in italics to this documents as an English translation of the WIPO publication.
        2 The Office notes that the materials disclosed by Kasugai and their disclosed refractive indexes further support the argument that Murayama implicitly discloses claim 3.
        3 The Office notes that the materials disclosed by Kasugai and their disclosed refractive indexes further support the argument that Murayama implicitly discloses claim 3.